Citation Nr: 1525403	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to a permanent and total rating for service-connected PTSD has been raised by the record in testimony provided in April 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At his hearing on April 16, 2015, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his hearing on April 16, 2015, the Veteran withdrew his appeal.  There are no remaining allegations of errors of fact or law for appellate consideration as to the issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


